Citation Nr: 0922335	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-29 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from June 1955 to 
June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the RO.  

In September 2008, the Veteran testified at a hearing 
conducted at the RO before the undersigned Veterans Law 
Judge.  

The Board remanded the case to the RO in October 2008 so that 
additional development of the evidence could be undertaken.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The currently demonstrated lumbar strain is shown as likely 
as not to be due to injury sustained during the Veteran's 
period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
back disability manifested by lumbar strain is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR THE FINDING AND CONCLUSION

By the extent that the action hereinbelow is fully favorable 
to the Veteran, a discussion of VCAA is not required at this 
time.  

The Veteran asserts that back disorder is directly related to 
an injury sustained during his active service.  

Documentation in the file shows that efforts to obtain the 
Veteran's service treatment records were unsuccessful.  In 
such a case, where the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The Veteran's own statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  

The private medical treatment records associated with the 
claims file show consistent complaints of various back-
related problems beginning in 1981.  A September 1981 record 
shows that the Veteran reported a history of falling down a 
flight of stairs in 1956 (during his military service).  
Chiropractic care was noted to have begun in March 1997; 
sciatica with disc involvement was diagnosed.  A record 
received in June 2006 shows a diagnosis of degeneration of 
the lumbosacral intervertebral disc.  

A June 2006 lay statement from his parents states that the 
Veteran incurred a serious back injury while at Fort Knox.  
They report his being treated at Fort Knox as well as at the 
Walter Reed Army Medical Center (Walter Reed).  The Veteran 
had apparently fallen down stairs.  The efforts to obtain 
medical records from Walter Reed by VA have been unavailing.  

Another lay statement, also dated in June 2006, is on file.  
This statement, from a fellow serviceman of the Veteran, 
notes that he visited the Veteran at the Fort Knox hospital 
after he injured his back during service.  He also recalled 
the Veteran being treated at Walter Reed thereafter.  

The report of a VA peripheral nerves examination conducted in 
September 2006 shows that the examiner did not have access to 
the Veteran's claims folder.  The examiner did comment on a 
private medical record on file which included a history of an 
in-service fall injury.  

The Veteran also reported being knocked off a tank while in 
basic training and being hospitalized following the trauma.  
Thoracolumbar spine strain with mild degenerative joint 
disease and mild degenerative disc disease was diagnosed.  
The examiner was unable, without resorting to speculation, to 
render an opinion as to the etiology of the diagnosed back 
disorders.  

A September 2008 letter from a private physician, Dr. Rana, 
shows that he opined, following review of the Veteran's file, 
that "with a reasonable degree of medical certainty" the 
Veteran's present back problems were related to his 1956 fall 
in service.  

The Veteran was afforded a VA orthopedic examination in 
December 2008.  Following a review of the medical history, 
and after his examination of the Veteran, the examining 
physician provided diagnoses of lumbar strain - low back 
injury while in the service, and degenerative joint disease 
of the lumbar spine.  

The examiner, in noting that the Veteran reported incurring a 
back injury in the military, observed that the service 
treatment records were not available.  He also mentioned that 
the Veteran continued on active duty for two years after his 
claimed back injury.  The examiner also noted that an X-ray 
examination of the lumbar spine in 1975 (almost 20 years 
following the alleged injury) was negative.  

The examiner opined that it was as likely as not that the 
Veteran incurred a back injury in service; he characterized 
it as a lumbar strain.  The examiner added that if the 
Veteran had sustained a compression fracture at L5 at the 
time of his in-service injury, then evidence of such would 
have been clearly apparent on the 1975 X-ray study.  As such, 
he opined that it was more likely than not that the Veteran's 
degenerative "joint" disease of the lumbar spine occurred 
as a result of an injury sustained after the Veteran left the 
service (1958), and after 1975.  He added that it was 
therefore unlikely that the Veteran's current degenerative 
joint disease of the lumbar spine was caused by the one-time 
injury sustained in service.  

Finally, a private medical opinion was recently submitted, 
received by the Board in June 2009.  This evidence, with 
waiver of RO initial consideration, shows that Dr. Markey, 
after his review of the evidentiary record, opined that it 
was at least as likely as not that the Veteran's current low 
back disability was related, at least in part, to an injury 
incurred while in the military.  He supplied an extensive 
medical explanation for his proffered opinion.  

As to the claimed back disorder, the Board finds the evidence 
to be in relative equipoise is showing that the Veteran 
suffers from lumbar strain with degenerative changes that as 
likely as not are due to an initial low back injury during 
his period of active service.  

As noted, two different private physicians, in September 2008 
and June 2009, essentially provided a medical opinion which 
tended to link the currently manifested back problems to 
events occurring during the Veteran's service.  

While a VA examining physician, in December 2008, opined that 
the Veteran's degenerative joint disease of the lumbar spine 
was not related to his military service, he did comment that 
the Veteran did incur a back injury while in the military.  
He thereafter supplied a diagnosis of low back injury/lumbar 
stain while in the service.  

By resolving all reasonable doubt in favor of the Veteran, 
service connection for his lumbar strain with degenerative 
changes is warranted.  


ORDER

Service connection for lumbar strain with degenerative 
changes is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


